United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2832
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of South Dakota.
Douglas Franklin,                         *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: November 7, 2007
                                 Filed: November 28, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Douglas Franklin appeals the 63-month prison sentence the district court1
imposed after he pleaded guilty to being a felon in possession of a firearm, in violation
of 18 U.S.C. § 922(g)(1). On appeal, Franklin’s counsel has moved to withdraw and
has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), arguing that
it would be a miscarriage of justice to enforce the appeal waiver, because, at the time
Franklin signed the plea agreement, neither party contemplated that Franklin would
not receive a 2-level acceptance-of-responsibility reduction or that he would receive

      1
        The Honorable Karen E. Schreier, Chief Judge, United States District Court
for the District of South Dakota.
a 2-level obstruction-of-justice enhancement, both of which counsel further maintains
were based upon clearly erroneous findings.

       Franklin’s written plea agreement contains a valid appeal waiver which
encompasses the argument that counsel raises on appeal, and we conclude that the
waiver is enforceable and that enforcing it would not cause a miscarriage of justice.
See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(discussing enforceability of appeal waiver); see also United States v. Estrada-Bahena,
201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders
case).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), and finding no non-frivolous issues not covered by the waiver, we enforce the
waiver and dismiss this appeal. We grant counsel’s motion to withdraw on condition
that counsel inform appellant about the procedures for filing petitions for rehearing
and for certiorari.
                       ______________________________




                                          -2-